 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512Astro Color Laboratories, Inc. and Theatrical Stage Employees and Moving Picture Machine Opera-tors of the United States and Canada, AFLŒCIO.  Case 13ŒCAŒ39518 November 20, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondent has failed to file an answer to the complaint.  Upon charges and amended charges filed by the Union on July 25, August 16 and 21, 2001, respectively, the Regional Director issued the complaint on December 4, 2001, against Astro Color Laboratories, Inc., the Respondent, alleging that it has violated Section 8(a)(1) and (5) of the Act.  The Respon-dent failed to file an answer. On March 19, 2002, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On March 22, 2002, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by letter dated December 27, 2001, notified the Respondent that unless an answer was received by January 3, 2002, a Motion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, an Illinois cor-poration, with an office and place of business in Chicago, Illinois, has been engaged in the business of commercial film developing.  From approximately June 14, 2000 to June 2001, a representative period, the Respondent, in conducting its operations described above, derived gross revenues in excess of $500,000 and provided services valued in excess of $500,000 directly to customers lo-cated outside the State of Illinois.  We find that the Re-spondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that Theatrical Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada, AFLŒCIO is a labor organization within the meaning of Sec-tion 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, Jan Cooper, vice president in charge of operations, has been a supervisor of the Re-spondent within the meaning of Section 2(11) of the Act and an agent of the Respondent within the meaning of Section 2(13) of the Act. The following employees of the Respondent constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:  All employees engaged in the development, printing, cutting, inspection, storing, shipping, maintenance of laboratory equipment and care of all motion picture film, including television film, regardless of size, in-cluding but not limited to 8 mm, 16 mm, 35 mm, and 70 mm where motion, slide and television pictures are made; excluding all non-working supervisors, office clerical employees, professional employees and guards as defined in the Act.  At all material times, the Union has been the desig-nated exclusive collective-bargaining representative of the unit and the Union has been recognized as the repre-sentative by the Respondent.  This recognition has been embodied in successive collective-bargaining agree-ments, the most recent of which was effective from April 1, 1999, to March 31, 2002. At all material times, based on Section 9(a) of the Act, the Union has been, and continues to be, the exclusive bargaining representative of the unit. Since about April 2, 2001, the Respondent, by Jan Cooper, changed the working conditions of employees Don Bartomiccia and John Tibbets by reducing their work hours and subsequently laying them off. The subjects set forth above relate to wages, hours and other terms and conditions of employment of the unit, and are mandatory subjects for the purpose of collective bargaining. The Respondent engaged in the conduct described above without prior notice to the Union and without af-fording the Union an opportunity to bargain with the Respondent with respect to this conduct and its effects. 338 NLRB No. 60  ASTRO COLOR LABORATORIES 513CONCLUSION OF LAW By the acts and conduct described above, the Respon-
dent has been failing and refusing to bargain collectively 
and in good faith with the exclusive collective-
bargaining representative of its employees, and has 
thereby engaged in unfair labor practices affecting com-
merce within the meaning of Section 8(a)(1) and (5) and 
Section 2(6) and (7) of the Act.
1REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(1) 
and (5) by changing the working conditions of employ-
ees Don Bartomiccia and John Tibbets by reducing their 
work hours and subsequently laying them off, we shall 
order the Respondent to offer Don Bartomiccia and John 
Tibbets full reinstatement to their former positions with 
their former work schedules or, if those positions no 
longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights or 
privileges previously enjoyed.  We also shall order the 
Respondent to make Bartomiccia and Tibbets whole for 
any loss of earnings and other benefits suffered as a re-
sult of the Respondent™s unlawful conduct.  Backpay 
shall be computed in accordance with 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).2                                                            
 1 In Member Cowen™s view, although the General Counsel™s com-
plaint allegation that the Respondent vi
olated Sec. 8(a)(5) and (1) of the 
Act could have been more artfully pled, it does allege the minimum 
required, namely that the Respondent™s reduction in work hours and 
layoff constituted changes in work
ing conditions over which the Re-spondent failed to bargain.  See Member Cowen™s dissent in 
Falcon 
Wheel Division L.L.C.
, 338 NLRB 576 (2002) (complaint that merely 
alleges that employer laid off em
ployees without bargaining with the 
union fails to allege a violation of S
ec. 8(a)(5) because it fails to assert 
that layoff varied from employer™s past practice).  
2 In the complaint, the General Counsel seeks an order requiring the 
Respondent to award to Bartomicci
a and Tibbets ﬁany extra federal 
and/or state income taxes that would or may result from the lump sum 
payment of the [backpay] award.ﬂ  This aspect of the General Coun-
sel™s requested remedy would involve a 
change in Board law.  See, e.g., 
Hendrickson Bros.
, 272 NLRB 438, 440 (1985), affd. 762 F.2d 990 (2d 
Cir. 1985).  In light of this, we belie
ve that the appropriateness of this 
proposed remedy should be resolved after a full briefing by affected 
parties.  See Kloepfers Floor Covering, Inc.
, 330 NLRB 811 fn. 1 
(2000).  Because there has been no such
 briefing in this no-answer case, we decline to include this additional relief in the Order here. ORDER The National Labor Relations Board orders that the 
Respondent, Astro Color Laboratories, Inc., Chicago, 
Illinois, its officers, agents
, successors, and assigns, shall 1. Cease and desist from 
(a)  Failing and refusing to bargain in good faith with 
Theatrical Stage Employees
 and Moving Picture Ma-
chine Operators of the United States and Canada, AFLŒ
CIO as the exclusive collec
tive-bargaining representative of the employees in the following unit by unilaterally 
changing the working conditions of employees by reduc-
ing their work hours and subsequently laying them off 
without prior notice to the Union and without affording 
the Union an opportunity to bargain with the Respondent 
with respect to this conduct and its effects: 
 All employees engaged in the development, printing, 
cutting, inspection, storing, shipping, maintenance of 
laboratory equipment and care of all motion picture 
film, including television film, regardless of size, in-
cluding but not limited to 8 mm, 16 mm, 35 mm, and 

70 mm where motion, slide and television pictures are 
made; excluding all non-working supervisors, office 
clerical employees, professional employees and guards 
as defined in the Act. 
 (b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a)  On request, bargain in good faith with the Union 
over the decision to reduce the working hours of Don 
Bartomiccia and John Tibbets, the subsequent decision to 
lay them off, and the effects of these decisions. 
(b)  Within 14 days from the date of this Order, offer 
Don Bartomiccia and John Tibbets full reinstatement to 
their former jobs with their 
former work schedules or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or other 
rights and privileges previously enjoyed. 
(c)  Make whole Don Bartomiccia and John Tibbets 
for any loss of earnings and other benefits suffered as a 
result of the unlawful reduction in their hours and the 
unlawful layoffs, with interest, in the manner set forth in 
the remedy section of this decision. 
(d)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records if
 stored in electronic form, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514necessary to analyze the amount of backpay due under 
the terms of this Order. 
(e)  Within 14 days after service by the Region, post at 
its facility in Chicago, Illinois, copies of the attached 

notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 13, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
defaced or covered by any ot
her material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and 
former employees employed 
by the Respondent at any time since April 2, 2001. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Chose representatives to bargain with us on your 
behalf 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain in good faith 
with Theatrical Stage Empl
oyees and Moving Picture 
Machine Operators of the United States and Canada, 
AFLŒCIO as the exclusive collective-bargaining repre-sentative of the employees in following unit by unilater-
ally changing the working conditions of employees by 
reducing their work hours and subsequently laying them 
off without prior notice to the Union and without afford-
ing the Union an opportunity to bargain with the Re-
spondent with respect to this conduct and its effects: 
 All employees engaged in the development, printing, 
cutting, inspection, storing, shipping, maintenance of 
laboratory equipment and care of all motion picture 
film, including television film, regardless of size, in-
cluding but not limited to 8 mm, 16 mm, 35 mm, and 

70 mm where motion, slide and television pictures are 
made; excluding all non-working supervisors, office 
clerical employees, professional employees and guards 
as defined in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain in good faith with the 
Union over the decision to reduce the working hours of 
Don Bartomiccia and John Tibbets, the subsequent deci-
sion to lay them off, and the effects of these decisions. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Don Bartomiccia and John Tibbets full rein-

statement to their former j
obs with their former work 
schedules or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their sen-

iority or other rights and privileges previously enjoyed. 
WE WILL make whole Don Bartomiccia and John Tib-
bets for any loss of earnings and other benefits suffered 
as a result of the unlawful reduction in their hours and 
the unlawful layoffs, with interest. 
ASTRO COLOR LABORATORIES, INC.   